DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim Scope: As per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.
Claims 8 and 9, which are method claims, do not limit the scope of the claimed invention as the claimed sending will only occur “if any changes to the purchase order of the customer occurs” and/or “if any update to the supplier dashboard is available”. As the changes and updates are not required to occur they are considered optional under MPEP 2111.04 and thus do not limit the scope of the claim.
Claim 10, which is a method claim, does not limit the scope of the claimed invention as no update is required to be available based on claim 9 from which claim 10 depends.  As such the limitation of claim 10 recites if an update to the supplier dashboard is available, the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, version of the supplier dashboard. As the update is not required to be available it is considered optional under MPEP 2111.04 and thus does not limit the scope of the claim
 Claim 15, which is a system claim, merely limit the claimed invention to include a server (which has already been required by claim 14) because the claimed sending will only occur “if any changes to the purchase order of the customer occurs” and/or “if any update to the supplier dashboard is available”. As the changes and updates are not required to occur they are considered optional under MPEP 2111.04 and thus do not limit the scope of the claim.

Claim Objections
Claims 2 is objected to because of the following informalities:  Claim 2 recites “wherein the customer console comprises at least a touch panel, a tablet, a phone, a computer”. The limitation does not contain a coordinating conjunction such as “and” or “or”.  The examiner believes this a merely a typographical error and that the proper coordinating conjunction is “or” because it does not seem likely that the claimed customer console is a device that is a touch panel, a tablet, a phone, and a computer.  For the purpose of prosecuting the claims the examiner is going to interpret the limitation as ““wherein the customer console comprises at least a touch panel, a tablet, a phone, or a computer”. Appropriate correction is required.
Claims 19 is objected to because of the following informalities:  Claim 19 recites “wherein the one or more sensor means comprises at least one of: one or more cameras, at least a motion sensor, a gesture sensor, a proximity sensor”. The limitation does not contain a coordinating conjunction such as “and” or “or”.  The examiner believes this a merely a typographical error.  As the claimed “at least one of:” means that the interpretation would be the same irrespective of whether the applicant included the coordinating conjunction, this has been raised as an objection.  For the purpose of prosecuting the claims the examiner is going to interpret the limitation as “The system of claim 14, wherein the one or more sensor means comprises at least one of: one or more cameras, at least a motion sensor, a gesture sensor, or a proximity sensor”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The method of claim 1, wherein the one or more sensor means comprises at least a motion sensor, a gesture sensor, a proximity sensor”.  There is no coordinating conjunction such as “and” or “or” for the claimed grouping of items (“at least a motion sensor, a gesture sensor, a proximity sensor”).  The examiner has reviewed the applicant’s specification, and paragraph 39 uses the coordinating conjunction “or”. While it is possible for a single sensor, such as a camera, to perform all three functions there is no such disclosure in the applicant’s specification.  As the scope of the phrase “wherein the one or more sensor means comprises at least a motion sensor, a gesture sensor, and a proximity sensor” is much different than the scope of the phrase “wherein the one or more sensor means comprises at least a motion sensor, a gesture sensor, or a proximity sensor”, it would be impossible for one of ordinary skill in the art to determine the metes and bounds of the claim that are intended by the applicant. As such, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
.  For the purpose of prosecuting the claim the examiner is going to use the broadest reasonable interpretation of the limitation which is:
 “The method of claim 1, wherein the one or more sensor means comprises at least a motion sensor, a gesture sensor, or a proximity sensor”.
The examiner suggests amending claim 5 in this manner. A narrower amendment does not appear to have support in the applicant’s specification and as such would likely result in a 35 USC 112, first paragraph rejection for lack of written description.

Claims 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “The method of claim 9, wherein the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, version of the supplier dashboard”.  There is no coordinating conjunction such as “and” or “or” for the claimed grouping of items (“inventory parameters, subscription types, security related information, version of the supplier dashboard”).  The examiner has reviewed the applicant’s specification, and there is no coordinating conjunction associated with the grouping of items in the specification either.  Although paragraph 45 does provide an example in which only the “version of the supplier dashboard” triggers a notification of an update.  As the scope of the phrase “wherein the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, and version of the supplier dashboard” is much different than the scope of the phrase “wherein the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, or version of the supplier dashboard”, it would be impossible for one of ordinary skill in the art to determine the metes and bounds of the claim that are intended by the applicant. As such, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
.  For the purpose of prosecuting the claim the examiner is going to use the broadest reasonable interpretation of the limitation which is:
 “The method of claim 9, wherein the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, or version of the supplier dashboard”.
The examiner suggests amending claim 10 in this manner. A narrower amendment does not appear to have support in the applicant’s specification and as such would likely result in a 35 USC 112, first paragraph rejection for lack of written description.

Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein managing product inventory and product related information displayed at the kiosk comprising updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, updating existing offers on the product being displayed to the customer”.  There is no coordinating conjunction such as “and” or “or” for the claimed grouping of items (“updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, updating existing offers on the product being displayed to the customer”).  The examiner has reviewed the applicant’s specification, and there is no coordinating conjunction associated with the grouping of items in the specification either.  Additionally, it would appear that it is possible for “managing” to perform all of the items and the grouping and it would also appear possible for “managing” to perform only one of the items in the group.  As the scope of the phrase “updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, and updating existing offers on the product being displayed to the customer” is much different than the scope of the phrase “updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, or updating existing offers on the product being displayed to the customer”, it would be impossible for one of ordinary skill in the art to determine the metes and bounds of the claim that are intended by the applicant.  There does not appear to be any direct support in the specification for a narrow interpretation of the grouping such as “at least one of updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, and/or updating existing offers on the product being displayed to the customer”, “one or more of updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, and/or updating existing offers on the product being displayed to the customer”, or “updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, and updating existing offers on the product being displayed to the customer.  For the purpose of prosecuting the claim the examiner is going to use the broadest reasonable interpretation of the limitation which is:
 “The method of claim 1, wherein managing product inventory and product related information displayed at the kiosk comprising updating product specification, updating brand specific information, customising user interface elements displayed at the customer console, or updating existing offers on the product being displayed to the customer”.
The examiner suggests amending claim 12 in this manner. A narrower amendment does not appear to have support in the applicant’s specification and as such would likely result in a 35 USC 112, first paragraph rejection for lack of written description. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-14, and 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (PGPUB: 2013/0117137).

Claims 1, 13-14, and 16: Klein discloses a system and method for facilitating marketing and sales of a product by a product supplier comprising: 
a kiosk adapted for displaying the product, wherein the kiosk is accessible by the product supplier upon subscribing for a kiosk service from a server relate to a kiosk service provider, the kiosk comprising (Paragraphs 20 and 30: A kiosk for displaying detailed product information via a user interface and/or display; a product manufacturer or retailer establishment rent (subscribe) the kiosk): 
a product display platform displaying a product to be marketed at the kiosk located at a public or private premise (Paragraph 32: the kiosk system includes a display column having a plurality of shelves that display full size products and/or the product samples themselves); 
a display panel for displaying the product related information (Paragraph 20: the kiosk includes a display such as a screen, a monitor, a digital read out, and/or other suitable devices configured to provide visual and/or audio information to consumers; Paragraph 30: the kiosk provides detailed product information to consumers via the user interface and/or the display); 
a customer console presenting a customer dashboard that provides the following functionality (Paragraph 35: the kiosk has a user interface that present visual and/or audible signals, textual instructions, animations, dialogue boxes, selector buttons, icons, prompts, and/or other features):
navigation though the product specifications (Paragraph 36: the display pages include various search icons or buttons that allow the consumer to select how to navigate the product samples he or she is interested in buying), 
purchase order placement (Paragraph 35 and 37): the user interface can be used to purchase product samples available at the kiosk), and
capturing, a first set of data through a customer dashboard presented on a customer console (Paragraph 28 and 43: the user interface is configured to receive consumer information such as a consumer's email address or user login information associated with a user account; and associate consumers with transactions at the kiosk); and 
one or more sensors capturing a second set of data (Paragraph 43 and 54: the kiosk includes a camera for capturing pictures and videos of the consumer); 
a supplier dashboard, accessible and manageable by the product supplier subscribed to the server related to the kiosk server provider, configured to (Paragraph 50: the server, which is operatively connected to the kiosk via the Internet, a dedicated network, and/or other communications link, includes a server engine, a content management component, and a database management component; the server engine performs basic processing and operating system level tasks; the content management component handles many of the functions (e.g., managing the kiosk inventory and product information displayed by the kiosk); Paragraph 28: Retail establishments and/or manufacturers of the product samples sold at the kiosk can use the consumer transaction information tracked by the remote central computer, thus it is accessible; Paragraph 53: the network environment allows product sample information (e.g., product details) to be added to the database thus it is manageable): 
receive the first set of data and the second set of data for performing product inventory, and customer related analytics (Paragraph 53: the server and the database can also monitor the kiosk inventory; the network environment allows the user profile information to be stored in the database and shared among the kiosks in the network, and track consumer purchases at the networked kiosks; Paragraph 51: user profile information includes profile pictures (second set of data), consumer preferences (first set of data), past purchases (first set of data), etc. which were entered at the kiosk and therefore have been received at the server; Paragraph 23: the invention allows retail establishments and manufacturers of the product samples to track the quantity and/or type of product samples consumers purchase from the kiosk by monitoring the kiosk sales; this information is be used to gauge consumer interest in the various products sold at the kiosk), 
managing, by the product supplier, product inventory and product related information displayed at the kiosk, based on the performed product inventory and customer related analytics (Paragraph 53: the server and the database determine when each kiosk needs to be restocked and with what, based on the monitored kiosk inventory; the network environment allows product sample information (e.g., product details) to be added to the database and uploaded to one or more of the kiosks from the backend; the network environment allows the user profile information to be stored in the database and shared among the kiosks in the network, and track consumer purchases at the networked kiosks; Paragraph 28: The remote central computer can use the consumer information to track the consumer's transactions at the kiosk and kiosks within the same network);
one or more data store configured to store the first set of data, the second set of data, and data related to the product inventory, and customer related analytics (Paragraph 51: The database management component of the server includes storage and retrieval tasks with respect to a database coupled to the server, queries to the database, and storage of data; the database stores the content exchanged between the kiosks, user profile information (e.g., profile pictures, consumer preferences, past purchases, etc.), and information related to the product samples).

Claim 2: Klein discloses the method of claim 1, wherein the customer console comprises at least a touch panel, a tablet, a phone, a computer. (Paragraph 19: the user interface includes a display screen and/or a touch screen that can provide information to and receive information from consumers)

Claims 3 and 17: Klein discloses the method of claim 1 and the system of claim 14, wherein the first set of data comprises customer information, brand information, purchase order information, ratings provided on product, and feedback provided on product. (Paragraph 28: the captured first set of data includes at least customer information and transaction information; Paragraph 38: the captured first set of data also includes items added to the users cart; Paragraphs 41 and 47 and Figures 3E, 2F and 2B: upon capturing an indication that the user has selected the “Checkout Button”, the display page shown in Fig. 2F, which contain captured information regarding product the user has placed in their cart, the information on the display page is similar to the display page of 2B and includes ratings provided on the products, and purchase order information such as product name, quantity of said product, total price of the purchase and credit card information, brand information  Paragraph 46: the captured information on the display page can also include feedback provided on the product in the form of user reviews); 

Claims 4, 5 and 19: Klein discloses the method of claim 1 and the system of claim 14, wherein the one or more sensor means comprises at least one of: one or more cameras, at least a motion sensor, a gesture sensor, a proximity sensor. (Paragraphs 43 and 54: the sensor means of the kiosk includes a camera, the examiner notes that a camera as well as a touch screen of paragraph 19 are both gesture sensors)

Claim 11: Klein discloses the method of claim 1, wherein the customer related analytics comprises customer behaviour tracking with respect to the product displayed at the kiosk. (Paragraph 23: the invention allows retail establishments and manufacturers of the product samples to track the quantity and/or type of product samples consumers purchase from the kiosk by monitoring the kiosk sales; this information is be used to gauge consumer interest in the various products sold at the kiosk; the examiner notes that a customer making a purchase is a customer behavior)

Claim 12: Klein discloses the method of claim 1, wherein managing product inventory and product related information displayed at the kiosk comprising updating product specification, updating brand specific information, customizing user interface elements displayed at the customer console, updating existing offers on the product being displayed to the customer. (Paragraph 53: allows product sample information (e.g., product details) to be added to the database and uploaded to one or more of the kiosks from the backend ; Paragraph 38: product sample information includes graphics of the product, the brand of the product, the name of the product, the consumer ratings, the price of the product sample, the price of the full size product, the discount or coupon value associated with buying the product sample, and/or the sub-category of the product etc.; Paragraph 36: adding a discount or promotion to the product customizes the deals page user interface elements by adding that product to the deal page; The examiner also notes that since the product information includes the brand any added product sample information would be an update to the product specification as well as an update to the brand specific information; Paragraph 26: upon receiving additional information about the user, the kiosk can generate a virtual coupon or discount code and transfer it to the user smart phone which is considered updating existing offers on the product being displayed)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (PGPUB: 2013/0117137).

Claims 8-10 and 15: The method of claim 1 and the system of claim 14, further comprising 
sending, by the server, a notification to the customer if any changes to the purchase order of the customer occurs, and 
sending, by the server, a notification to the product supplier if any update to the supplier dashboard is available, wherein the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, version of the supplier dashboard.
Klien discloses the method of claim 1 and the system of claim 14, further comprising sending, by the server, a notification to the customer if any changes to the purchase order of the customer occurs in at least paragraph 41-42 and Figure 2F where the user’s purchase order is displayed and the user can change the quantity of each time before checking out, which changes total of the purchase order, when the customer is ready to check out she views the total and selects the payment method. 
Additionally, Klein also discloses in paragraphs 28, 30 50, and 53 that the server tracks transactions and manages inventory at the kiosk, and that the suppliers use this information to gauge interest in each sample and to send targeted offers.  While Klein discloses in paragraph 53 that the server determines when each kiosk needs to be restocked and with what, he does not specifically state that a notification is sent to the supplier regarding the need to restock a product inventory in the kiosk.  Thus, Klein does not disclose sending, by the server, a notification to the product supplier if any update to the supplier dashboard is available, wherein the update to the supplier dashboard comprises inventory parameters, subscription types, security related information, or version of the supplier dashboard.
However, one of ordinary skill in the art would have realized that it is necessary to provide a notification to someone if a product in a kiosk needs to be restocked.  As restocking needs to be performed by someone it would have been obvious to one of ordinary skill in the art for the server to send a notification to the product supplier regarding the update to the product inventory indicating the need for restocking the product.
The rationale for doing so is that there are a limited number of ways to ensure that the product in the Kiosk is replenished, and sending, by the server, a notification to the product supplier that is renting the kiosk is one such predictable way. 

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (PGPUB: 2013/0117137) in view of Edwards et al. (PGPUB: 2021/0350346).

Claims 6 and 18: The method of claim 1, and the system of claim 14, wherein the second set of data comprises live video stream of customers, live video stream of surroundings, recorded historical videos of the customers, recorded historical videos of surrounding, and customer gesture information captured by the one or more sensor means.
Klein discloses the method of claim 1, and the system of claim 14, wherein the second set of data comprises live video stream of customers, live video stream of surroundings, and customer gesture information captured by the one or more sensor means in at least Paragraph 54 (the kiosk further includes a camera that can be used to take profile pictures of consumers; the camera can also take videos of consumers and display them in real-time on the user interface such that it serves as a mirror for consumers to test the product samples; the examiner notes that videos of the customer would inherently include at least part of the customer surroundings’ additionally as the customer is using the video as a mirror the video is capturing gestures of the customer as they test the product sample).  Klein also discloses, in Paragraph 28, that facial recognition can be used to identify customers so that customer information can be used to track the consumer’s transactions at the kiosk.
  Klein, while disclosing in paragraphs 43 and 51 that pictures of the customer are stored in the user profile, does not disclose discloses that that the live videos stream of the customer and the customer surroundings are stored in the user profile.
The analogous art of Edwards discloses that it is well known for a kiosk to gather a second set of data comprising live video stream of customers, live video stream of surroundings, recorded historical videos of the customers, recorded historical videos of surrounding, and customer gesture information captured by the one or more sensor means, and to store this information in a user profile in at least paragraph 77, 28, 45, 49, and 65.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the invention of Klein to includes the gathering of a second set of data comprising live video stream of customers, live video stream of surroundings, recorded historical videos of the customers (previously stored live video), recorded historical videos of surrounding (previously stored live video), and customer gesture information captured by the one or more sensor means, and to store this information in a user profile.
The rationale for doing so is that Klein discloses a kiosk with a camera that takes live video and the kiosk using facial recognition to identify customers but does not disclose any specifics about how such facial recognition is being performed or even that the camera is used for such facial recognition. Edwards discloses a specific manner in which a kiosk uses a camera to identify customers, wherein the camera takes live videos of the customer and his surroundings, stores the live video in a user profile, and using both the current live video and stored (historic) video to identify customers based on facial recognition and/or gesture similarity. Since each individual element and its function are shown in the prior art, albeit shown in separate references, and the specific manner of performing facial recognition disclosed in Edwards would not affect the functioning of Klein and its facial recognition, the different between the claimed subject mater and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the facial recognition of Edwards for the facial recognition of Klein which is a simple substitution of one known element for another producing a predictable result which renders the claim obvious.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (PGPUB: 2013/0117137) in view of Young et al. (PGPUB: 2013/0173402).

Claim 7: The method of claim 1, wherein providing accessibility of the supplier dashboard to the product supplier by the kiosk service provider comprising the steps of: receiving subscription request from the product supplier; receiving payment proof of the subscription from the product supplier; allocating a supplier identity (SID) to the product supplier; and providing login details of the supplier dashboard to the product supplier.
Klein discloses the method of claim 1, wherein providing accessibility of the supplier dashboard to the product supplier by the kiosk service provider comprising the steps of: receiving subscription request from the product supplier; and receiving payment proof of the subscription from the product supplier in at least paragraphs 16 30 where the product supplier rents (subscribes to) the kiosk. The fact that it is rented inherently requires a rental request, and a rental payment given that paragraph 28 indicates obtaining information from the kiosk system and paragraph 53 indicate the uploading of product information to the kiosk system.
Klein does not disclose that the kiosk system allocates a supplier identity (SID) to the product supplier and provides login details of the supplier dashboard to the product supplier. However, the analogous art of Young discloses that it is well known for a system the provides a supplier/vendor dashboard to receiving subscription request from the product supplier; receiving payment proof of the subscription from the product supplier; allocating a supplier identity (SID) to the product supplier; and providing login details of the supplier dashboard to the product supplier in at least paragraphs 98, 270, 811, 60-62, and 701 (98: revenue for the system is obtained from monthly subscription charges to supplies for participating in the system; 270: the system identifies each supplier/vendor and generates a unique Supplier ID for each; 811: the system generates a login page that allows for system login using credentials; and 60-62, and 701: to access supplier/vendor dashboards that allow for updating items, updating pricing, and view details of current and historical orders)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the invention of Klein to include allocating a supplier identity (SID) to the product supplier; and providing login details of the supplier dashboard to the product supplier.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught in either Klien or Young. Allocating an SID to the product supplier, and providing login details of the supplier dashboard to the product supplier (taught by Young) neither changes nor effects the normal functions of the interactions between kiosk, the server, and the product supplier of Klein as each claimed function would still be performed in the same way either with the addition of allocating an SID to the product supplier, and providing login details of the supplier dashboard to the product supplier.  Since the functionalities of the elements in Klein and Young do not interfere with each other the results of the combination would be predictable in that the product suppliers access to the information requires a new level security.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622